DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Status
Claims 13-14, 18-22, 29-33 are pending.  Claims 19-20 and 30-31 are withdrawn.  
Claims 30-31 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species C4, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/20/2018 (see Non Final Office Action dated 4/2/2018).
Specification
The substitute specification filed 6/1/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: a marked-up copy of the substitute specification has not been supplied (in addition to the clean copy).
Claim Interpretation
In regard to claims 13 (“consists essentially of 2.0 percent (volume/volume) benzyl alcohol” and claim 21 (“consisting essentially of 2.0 percent (volume/volume) benzyl alcohol”): 
The instant specification and claims lack a clear indication of basic and novel characteristics.  Therefore, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103 “consisting essentially of” and “consists essentially of” will be construed as equivalent to “comprising”. 
The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) (Prior art hydraulic fluid required a dispersant which appellants argued was excluded from claims limited to a functional fluid "consisting essentially of" certain components. In finding the claims did not exclude the prior art dispersant, the court noted that appellants’ specification indicated the claimed composition can contain any well-known additive such as a dispersant, and there was no evidence that the presence of a dispersant would materially affect the basic and novel characteristic of the claimed invention. The prior art composition had the same basic and novel characteristic (increased oxidation resistance) as well as additional enhanced detergent and dispersant characteristics.). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283- In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) ("Although ‘consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of’ language.").  See MPEP 2111.03.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-14, 18, 21-22, 29, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0006878 by Nyffeler et al. (Nyffeler) in view of U.S. Patent Publication No. 2010/0219115 by Davis et al. (Davis), further in view of U.S. Patent Publication No. 2011/0118442 by Engstrand et al. (Engstrand), and further in view of U.S. Patent Publication No. 2011/0275559 by Ostergaard et al. (Ostergaard), as evidenced by U.S. Patent No. 5151350 by Colbert et al. (Colbert).
In regards to claims 13 and 18, Nyffeler teaches a column for operation in bioprocess applications (abstract; [0002]; [0007]).  Nyffeler teaches sterilizing a bioprocess component by gamma irradiation or other suitable means to lower the bioburden of the device ([0007]).  Nyffeler teaches a packed chromaFtography column ([0031]).  Nyffeler teaches a chromatography device with any associated transfer conduits or any type of container known to those of skill in the art ([0031]).  Nyffeler teaches the packed column has a Sterility Assurance Level of 10-3 organisms/column ([0034]; [0063]). 
Nyffeler does not teach the specific structure of the packed chromatography column. 
Davis teaches a column for operation in biotech applications ([0003]; [0008]).  Davis teaches packing procedures and columns in the biotech industry frequently fail evaluation tests ([0008]).  Davis teaches a packed chromatography column (abstract; Figure 1, [0019]).  Davis teaches a hollow tube having two ends (abstract; Figure 1, [0019]).  Davis teaches a packed chromatography medium within the tube (abstract; Figure 1, packing device 105, introduction of and packing of typical chromatography media between the top bed support and bottom bed support; [0021]).  Davis teaches the tube is closed at both ends to create a packed column (abstract; Figure 1, [0019], bottom distributor 102b, left tube wall 101a, right tube wall 101b).  

Davis teaches the packing medium contains a solution to prevent bacterial growth ([0030]).  Davis teaches a protective solution packed within the hollow tube ([0030]).  Davis teaches the packing medium contains an aromatic alcohol ([0030], weak benzyl alcohol).  Davis does not explicitly disclose the packing medium consists essentially of 2.0 percent (volume/volume) of an benzyl alcohol ([0030], weak benzyl alcohol).  As the chromatography column sterility and efficiency of operation are variables that can be modified, among others, by adjusting concentration of benzyl alcohol, the precise concentration of aromatic alcohol would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed concentration of aromatic alcohol cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the concentration of aromatic alcohol in the apparatus of modified Nyffeler to obtain the desired balance between the sterility and operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been In re Aller, 105 USPQ 223).  A protective solution consisting essentially of 2.0 percent (volume/volume) benzyl alcohol in water is capable of preventing radiation damage to said SpA polypeptides and further capable of protecting SpA polypeptides from radiation damage and from loss of functional binding capacity for immunoglobulin IgG. 
Ostergaard teaches a benzyl alcohol solution in a water carrier in order for storage of a solution to prevent bacteria and contamination ([0286]). It would be obvious to one of ordinary skill in the art at the time the invention was made to utilize benzyl alcohol in a water solution, as taught by Ostergaard, as it is a known formulation to prevent bacteria and contamination.
Regarding limitations recited in claim 13 which are directed to specific properties of packing medium recited in said claim (“capable of binding to immunoglobulin IgG”; “to prevent radiation damage to said SpA polypeptides”; “protects  the SpA polypeptides from radiation damage and from loss of functional binding capacity for immunoglobulin IgG”), it is noted that once a chromatography medium functionalized with SpA polypeptides having a Sterility Assurance Level of 10-3 organisms/column, and protective solution consisting essentially of 2.0 percent (volume/volume) benzyl alcohol in water or PBS, and therefore is the same packing medium of claim 13, it will, inherently, display recited properties.  See MPEP 2112. 
Modified Nyffeler does not teach the chromatography medium is functionalized with SpA polypeptides capable of binding IgG.  
Engstrand teaches a packed chromatography column for separation of biomolecules ([0002]).  Engstrand teaches a packed column which is sterile and aseptic ([0021]).  Further, 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a Protein A ligand, as taught by Engstrand, into the packing medium of modified Nyffeler as they are known ligands for the separation of therapeutic compounds.  The incorporation of a Protein A ligand of Engstrand results in nothing more than incorporating a prior art element to yield a predictable result.  Additionally, Colbert provides evidence that protein A in Engstrand is from Staphylococcus protein A and is recombinant (C1/L6 to C2/L6, abstract). 
Regarding limitations recited in the claims which are directed to a manner of operating disclosed sterile chromatography column, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the limitation: “capable of binding to immunoglobulin IgG”; “to prevent radiation damage to said SpA polypeptides”; “is gamma irradiated…loss of functional binding capacity for immunoglobulin IgG”.
Regarding limitations recited in claim 13 which are directed to specific properties of packing medium recited in said claim, it is noted that once a packing medium is disclosed to comprise a sterile packed chromatography column comprising a hollow tube closed at both ends and a packing medium functionalized with SpA polypeptides, comprising a protective solution consisting essentially of 2.0 percent (volume/volume) benzyl alcohol, and irradiated with gamma irradiation, and therefore is the same as the packing medium of claim 13, it will, inherently, display recited properties.  See MPEP 2112.
Further, regarding limitations recited in the claims, which are directed to method of making said sterile packed chromatography column (e.g. “wherein the packed column is gamma irradiated”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the chromatography In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
In regards to claim 14, Nyffeler teaches the packed column has a SAL of 10-6 organisms/column ([0063]). 
In regards to claims 21 and 29, Nyffeler teaches a gamma-irradiated column for operation in bioprocess applications (abstract; [0002]; [0007]).  Nyffeler teaches sterilizing a bioprocess component by gamma irradiation or other suitable means to lower the bioburden of the device ([0007]).  Nyffeler teaches a packed chromatography column ([0031]).  Nyffeler teaches a chromatography device with any associated transfer conduits or any type of container known to those of skill in the art ([0031]).  Nyffeler teaches the packed column has a Sterility Assurance Level of 10-3 organisms/column ([0034]; [0063]). 
Nyffeler does not teach the specific structure of the packed chromatography column. 
Davis teaches a column for operation in biotech applications ([0003]; [0008]).  Davis teaches packing procedures and columns in the biotech industry frequently fail evaluation tests ([0008]).  Davis teaches a packed chromatography column comprising a hollow tube having a first end and a second end (abstract; Figure 1, [0019]).  Davis teaches a flow distributor secured to a first end of the tube (abstract; Figure 1, [0019], top distributor 102a).  Davis teaches a second flow distributor having an external diameter that is greater than an internal diameter of the tube (abstract; Figure 1, [0019], bottom distributor 102b, left tube wall 101a, right tube wall 101b).  Davis teaches a packing medium filled in the tube between the first and second flow distributors (abstract; Figure 1, packing device 105, introduction of and packing of typical 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the chromatography column structure, as taught by Davis, in the sterilized chromatography system of Nyffeler as Davis teaches a known chromatography column configuration.   Nyffeler specifically teaches a chromatography device with any associated transfer conduits or any type of container known to those of skill in the art; therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the chromatography column of Davis since it is a known element with a predictable result. 
Davis teaches the packing medium contains a solution to prevent bacterial growth ([0030]).  Davis teaches the packing medium contains an aromatic alcohol ([0030], weak benzyl alcohol).  Davis does not explicitly disclose the packing medium consists essentially of 2.0 percent (volume/volume) of an benzyl alcohol ([0030], weak benzyl alcohol).  As the chromatography column sterility and efficiency of operation are variables that can be modified, among others, by adjusting concentration of benzyl alcohol, the precise concentration of aromatic alcohol would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed concentration of aromatic alcohol cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Ostergaard teaches a benzyl alcohol solution in a water carrier in order for storage of a solution to prevent bacteria and contamination ([0286]). It would be obvious to one of ordinary skill in the art at the time the invention was made to utilize benzyl alcohol in a water solution, as taught by Ostergaard, as it is a known formulation to prevent bacteria and contamination.
Regarding limitations recited in claim 21 which are directed to specific properties of packing medium recited in said claim (“capable of binding to immunoglobulin IgG”; “Sterility Assurance Level of 10-3 organisms/column”; “protective solution to protect the SpA polypeptides from radiation damage and from loss of functional binding capacity for immunoglobulin IgG”), it is noted that once a chromatography medium functionalized with SpA polypeptides having a Sterility Assurance Level of 10-3 organisms/column, and protective solution consisting essentially of 2.0 percent (volume/volume) benzyl alcohol in water or PBS, and therefore is the same packing medium of claim 13, it will, inherently, display recited properties.  See MPEP 2112. 
Modified Nyffeler does not teach the chromatography medium is functionalized with SpA polypeptides capable of binding IgG.  

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a Protein A ligand, as taught by Engstrand, into the packing medium of modified Nyffeler as they are known ligands for the separation of therapeutic compounds.  The incorporation of a Protein A ligand of Engstrand results in nothing more than incorporating a prior art element to yield a predictable result.  Additionally, Colbert provides evidence that protein A in Engstrand is from Staphylococcus protein A and is recombinant (C1/L6 to C2/L6, abstract). 
Further, regarding limitations recited in the claims, which are directed to method of making said sterile packed chromatography column (e.g. “is gamma irradiated”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding limitations recited in claim 21, which are directed to method of making said packing medium (e.g. “is gamma irradiated”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the packing medium as recited in the claims is the same as the packing medium disclosed by modified Nyffeler, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding limitations recited in the claims which are directed to a manner of operating disclosed sterile chromatography column, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  
Regarding limitations recited in claim 21 which are directed to specific properties of packing medium recited in said claim, it is noted that once a packing medium is disclosed to comprise a sterile packed chromatography column comprising a hollow tube closed at both ends and a packing medium functionalized with SpA polypeptides, comprising a protective solution consisting essentially 2.0 percent (volume/volume) of benzyl alcohol in water or in PBS, and irradiated with gamma irradiation, and therefore is the same as the packing medium of claim 23, it will, inherently, display recited properties.  See MPEP 2112.
In regards to claim 22, Nyffeler teaches the packed column has a SAL of 10-6 organisms/column ([0034]; [0063]).
Regarding limitations recited in the claims 32 and 33 which are directed to a manner of operating disclosed chromatography column, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: “the column is sealed in an airtight and watertight container prior to gamma irradiation”.
In regard to claims 32-33, Davis teaches the column is within a housing ([0024]). 
Declaration
The Declaration under 37 CFR 1.132 filed 6/1/2021 is insufficient to overcome the rejection of claims based upon rejections as set forth in the last Office action because: fails to set forth facts; facts presented are not germane to the rejection at issue; showing is not commensurate in scope with the claims.
In regard to the applicant’s argument concerning “consisting essentially of” with regard to the protective solution meaning the solution contains the specified components and not any others that would materially affect the basic and novel characteristics of the protective solution; the Examiner notes that “consisting essentially of” is addressed in the Claim Interpretation section above.
In regard to the applicant’s argument concerning a long felt need for large scale device prepacked with Protein A which meets GMP requirements to allow production of antibodies at scale with sterility levels; the Examiner does not find this persuasive.  The Examiner notes that “large scale device”, “GMP requirements”, and “production of antibodies at scale with sterility levels” are not claimed.  Further, establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. In re Gershon, 372 F.2d 535, 539, 152 USPQ 602, 605 (CCPA 1967) ("Since the alleged problem in this case was first recognized by appellants, and others apparently have not yet become aware of its existence, it goes without saying that there could not possibly be any evidence of either a long felt need in the . . . art for a solution to a problem of dubious existence or failure of others skilled in the art who unsuccessfully attempted to solve a problem of which they were not aware."); Orthopedic Equipment Co., Inc. v. All Orthopedic Appliances, Inc., 707 F.2d 1376, 217 USPQ 1281 (Fed. Cir. 1983) (Although the claimed invention achieved the desirable result of reducing inventories, there was no evidence of any prior unsuccessful attempts to do so.).  The applicant has not provided objective evidence of an art recognized problem.  See MPEP 716.04. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second, the long-felt need must not have been satisfied by another before the invention by applicant. Newell Companies v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988) (Although at one time there was a long-felt need for a "do-it-yourself" window shade material which was adjustable without the use of tools, a prior art product fulfilled the . 
It states that the claimed subject matter solved a problem that was long standing in the art. However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long. In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

As stated in paragraph 7 of the Declaration: sterility is desirable for large scale columns because nutrient rich cell culture supernatants or other fluids loaded on the columns can readily facilitate bacterial growth; bacteria present in the column at low levels can proliferate to a degree which interferes with purification of products from those supernatants or fluids; the Examiner does not find this persuasive.  The claims do not exclude bacterial growth.  The claims require a SAL which has been addressed above. 
Nyffeler teaches the packed column has a Sterility Assurance Level of 10-3 organisms/column ([0034]; [0063]). 
As stated in paragraph 8 of the Declaration: gamma irradiation generates reactive oxygen species which can damage protein ligands like Protein A and reduce binding capacity of the column; the Examiner does not find this persuasive.  The claims do not exclude damage from reactive oxygen species.  The claims do not require a specific binding capacity.  The claims are directed towards the statutory category of an apparatus and all structural requirements have been addressed. 
As stated in paragraph 9 of the Declaration: Protein A-functionalized resins were equilibrated in a variety of solutions and at various pH using the method of Example 10; 2% benzyl alcohol at pH 7.5 was effective at preventing radiation induced damage as a measure by static binding capacity for human IgG; the Examiner does not find this persuasive. 
The claims do not require a pH of 7.5.  The claims do not require binding capacity for human IgG. 
The claims require “protects…from loss of functional binding capacity for immunoglobulin IgG”.  A protective solution consisting essentially of 2.0 percent (volume/volume) benzyl alcohol in water is capable of preventing radiation damage to said SpA polypeptides and further capable of protecting SpA polypeptides from radiation damage and from loss of functional binding capacity for immunoglobulin IgG.
Example 10 requires agarose media, human polyclonal IgG (hIgG).  Example 10 requires CaptivA PriMab Protein A media and subjected to 40 kGy gamma radiation dose.  Example 10 require PBS at a flow of 1 ml/min.  Example 10 requires the solution with 2% benzyl alcohol to not contain acetate or ethanol.  
The Examiner notes that the following features are not claimed and are therefore not commensurate in scope with the claims: agarose media, human polyclonal IgG, CaptivA PriMab Protein A media, 40 kGy gamma radiation dose, PBS at a flow of 1 ml/min.  The claims do not exclude acetate and ethanol.  The claims do not require a specific binding capacity for human IgG.  The claims do not require a specific pH of the 2% benzyl alcohol solution.   
In regard to the applicant’s argument concerning the surprising result of benzyl alcohol-prepacked column with high sterility assurance levels and high dynamic binding capacities, the In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").  See MPEP 716.02.  The Applicant has not presented any evidence of unexpected results.  Further, “high sterility assurance levels” and “high dynamic binding capacities” are not claimed. 
As stated in paragraph 10 of the Declaration: the effectiveness of benzyl alcohol at protecting Protein A during irradiation was surprising due to benzyl alcohol being a radiosensitizing agent (makes proteins more susceptible to radiation induced damage); the Examiner does not find this persuasive.  The Declaration has not provided any evidence pertaining to these properties. 
As stated in paragraph 11 of the Declaration: results indicate that irradiation in the presence of 0.5 to 2% benzyl alcohol allows the Protein A resin to retain from 90-100% of its binding capacity; the Examiner does not find this persuasive.  The claims do not require 0.5 to 2% benzyl alcohol and 90-100% binding capacity. 
As stated in paragraph 12 of the Declaration: DBC of the Protein A resin for human IgG was determined after irradiation of resin which had been equilibrated with various solutions including deionized water, 20% alcohol, 100 mM ascorbic acid, acetate buffer, and 2% benzyl alcohol solutions with various additives; the results showed that Protein A retained its full binding capacity only in the presence of 2% benzyl alcohol in water or 2% benzyl alcohol in PBS during gamma irradiation; all other tested solutions showed substantially loss of binding capacity ranging 30-90% losses; the Examiner does not find this persuasive. 
The claims do not require human IgG.  Regarding limitations recited in claims which are directed to specific properties of packing medium recited in said claim, it is noted that once a packing medium is disclosed to comprise a sterile packed chromatography column comprising a hollow tube closed at both ends and a packing medium functionalized with SpA polypeptides, comprising a protective solution of benzyl alcohol, and irradiated with gamma irradiation, and therefore is the same as the packing medium of the claims, it will, inherently, display recited properties.  See MPEP 2112.
As stated in paragraph 13 of the Declaration: the results were surprising and unexpected and demonstrate that chromatography media functionalized with SpA in a protective solution consisting essentially of 2.0% (v/v) benzyl alcohol in water or PBS to protect the SpA polypeptides from radiation damage during gamma irradiation; the Examiner does not find this persuasive. 
In regard to the applicant’s argument concerning the surprising result of benzyl alcohol-prepacked column with high sterility assurance levels and high dynamic binding capacities, the Examiner does not find this persuasive.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").  See MPEP 716.02.  The Applicant has not presented any evidence of unexpected results.  Further, “high sterility assurance levels” and “high dynamic binding capacities” are not claimed. 
Response to Arguments 
6/1/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument that Davis does not discuss any specific packing media, no less an affinity medium functionalized with SpA polypeptides for purification of IgG; Davis does not teach sterilizing such cartridges; preventing bacterial growth is distinct from sterilizing; Davis storage solution is not capable of achieving sterility at the levels presently claimed; Davis provides no information regarding the ability of storage solutions to prevent radiation damage to any proteins; Davis fails to provide any teaching relevant to columns having protecting solutions for use with Protein A affinity columns during gamma irradiation; the Examiner does not find this persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Engstrand teaches the packing media.  Nyffeler teaches sterilizing cartridges. 
The Examiner notes that the claims are directed towards the statutory category of an apparatus.  Arguments directed towards sterilizing are directed towards intended use.  
In regard to the applicant’s argument that Engstrand does not teach Protein A; Engstrand does not provide guidance relevant to obtaining gamma-irradiated sterilized packed chromatography columns, the Examiner does not find this persuasive. 
Engstrand teaches the packing medium is functionalized with Protein A for antibody purification capable of binding IgG ([0003]; [0007]).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Nyffeler teaches gamma irradiation cartridges. 
In regard to the applicant’s argument that Ostergaard does not teach preservatives used for the purpose of protecting proteins from radiation-induced damage, the Examiner does not find this persuasive. 
As noted above: Ostergaard teaches a benzyl alcohol solution in a water carrier in order for storage of a solution to prevent bacteria and contamination ([0286]). It would be obvious to one of ordinary skill in the art at the time the invention was made to utilize benzyl alcohol in a water solution, as taught by Ostergaard, as it is a known formulation to prevent bacteria and contamination.
The Examiner notes that the claims are directed towards the statutory category of an apparatus.  Arguments directed towards protection from radiation-induced damage are directed towards intended use.  
In regard to the applicant’s argument that Nyffeler and Davis do not render obvious the presently claimed subject matter; Nyffeler is silent about how to sterilize a column when the resin contains a protein ligand that will be damaged by ionizing radiation; Davis discusses antimicrobial solutions which add nothing on how to protect proteins like Protein A from radiation induced damage when packed in a column and sterilized by gamma irradiation, the Examiner does not find this persuasive. 
The Examiner notes that the claims are directed towards the statutory category of an apparatus.  Arguments directed towards damages by ionizing radiation; protecting proteins like Protein A from radiation induced damage are directed towards intended use.  Further, these are specific  properties of the apparatus and since the apparatus and protective solution are the same it will inherently display recited properties. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   Nyffleler teaches gamma irradiation; Engstrand teaches Protein A functionalization. 
The Examiner notes that the Declaration is considered above. 
In regard to the applicant’s argument that the transitional phrase “consisting essentially of” closes the protecting solution to substances that will materially change the function of the protecting solution; “consisting essentially of” should not be interpreted as “comprising”; the Declaration shows if other salts and other additives are present in the protective solution, the SpA polypeptides of the gamma-irradiated sterile column lose functional activity, the Examiner does not find this persuasive. 
The interpretation of “consisting essentially of” is included in the claim interpretation section above.  The Declaration is addressed in the Declaration section above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARA M PEO/Primary Examiner, Art Unit 1777